F I L E D
                                                      United States Court of Appeals
                                                              Tenth Circuit

                                                             DEC 16 2002
                UNITED STATES COURT OF APPEALS

                             TENTH CIRCUIT              PATRICK FISHER
                                                                   Clerk


WILLIAM P. COLLINS,

     Plaintiff-Appellant,

v.                                            No. 01-3336
                                                (D. Kan.)
JOHNSON COUNTY, KANSAS;                (D.C. No. 01-CV-2227-JWL)
STATE OF KANSAS; CITY OF
OVERLAND PARK, KANSAS;
CHARLES HARVEY; JUDGE
TAYLOR; MELINDA WHITMAN;
KURT HOOVER; PAUL MORRISON;
JUDGE MCANANY; BRIAN PORCH;
ADRIAN GILBY, individually;
JOHNSON COUNTY DISTRICT
ATTORNEY’S OFFICE,

     Defendants-Appellees.


WILLIAM P. COLLINS,

     Plaintiff-Appellant,

v.
                                              No. 02-3049
JOHNSON COUNTY, KANSAS;                         (D. Kan.)
STATE OF KANSAS; S.M. SCHOOL           (D.C. No. 01-CV-2284-JWL)
DISTRICT; KANSAS SUPREME
COURT; CITY OF OLATHE,
KANSAS; OLATHE POLICE
DEPARTMENT, KANSAS; CRISTA
COLLINS; DICK BRYANT; BRIAN
PORCH; JANET SUTTON; JUDGE
RUSSELL; JOHNSON COUNTY
DISTRICT ATTORNEY’S OFFICE;
JUDGE HARMON; LINDA VOYLES;
CITY OF OVERLAND PARK,
KANSAS; CAROLYN BARTLETT,
Johnson County Court Services,
Probation Officer; LORI BLAKE,
Johnson County Court Services, Child
Services Officer,

     Defendants-Appellees.


WILLIAM P. COLLINS,

     Plaintiff-Appellant,

v.

LARRY MCCLAIN; CRISTA                               No. 02-3212
COLLINS; NEYSA DAY; VANCE                             (D. Kan.)
PREMAN; DIANE LUND; BRUCE                    (D.C. No. 02-CV-2123-JWL)
BEYES; JOHN GERSTLE; VINCENT
BATES; PAUL MORRISON; GARY
RULON; JERRY ELLIOTT; ROBERT
GERNON; ROBERT LEWIS; JOSEPH
PERRON; HENRY GREEN;
CHRISTEL MARQUARDT; DAVID
KNUDSON; CAROL BEYER; LEE
JOHNSON; RICHARD DAVID;
MARSHALL WHITT; STANLEY
BIER; CHUCK ELLIOTT; LINDA
VOYLES; CITY OF OVERLAND
PARK, KANSAS; OVERLAND
PARK POLICE DEPARTMENT;
JOHNSON COUNTY DISTRICT
ATTORNEY’S OFFICE,

     Defendants-Appellees.



                                       -2-
 WILLIAM P. COLLINS,

          Plaintiff-Appellant,

 v.

 PAUL MORRISON; CRISTA
 COLLINS; NEYSA DAY; VANCE                            No. 02-3250
 PREMAN; ERICA FROETSCHNER;                             (D. Kan.)
 VINCENT BATES; JAMES VANO;                    (D.C. No. 02-CV-2177-JWL)
 STEVE TATUM; CITY OF
 OVERLAND PARK, KANSAS;
 OVERLAND PARK POLICE
 DEPARTMENT; CHRISTOPHER
 REDMOND; JOHNSON COUNTY
 DISTRICT ATTORNEY’S OFFICE,

          Defendants-Appellees.




                             ORDER AND JUDGMENT *


Before EBEL, LUCERO, and O’BRIEN, Circuit Judges.



      After examining the briefs and appellate records, this panel has determined

unanimously that oral argument would not materially assist the determination of


      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.


                                        -3-
these appeals. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The cases are

therefore ordered submitted without oral argument.

      Based on his apparent unhappiness with the outcome and circumstances

surrounding his state court domestic proceedings, the Appellant, Mr. William P.

Collins, has filed four separate appeals, each arising from the district court’s

dismissal of the seemingly endless array of pro se filings made by Mr. Collins

against various governmental entities and individuals. Mr. Collins now appeals

the four district court decisions dismissing his complaints under Fed. R. Civ. P.

12(b)(6). We exercise jurisdiction pursuant to 28 U.S.C. § 1291 and affirm.

      We review de novo the district court’s grant of a Rule 12(b)(6) motion to

dismiss, applying the same standard as the district court. Sutton v. Utah State

Sch. for the Deaf & Blind, 173 F.3d 1226, 1236 (10th Cir. 1999). “[A]ll well-

pleaded factual allegations in the . . . complaint are accepted as true and viewed

in the light most favorable to the nonmoving party.” Id. “A complaint should not

be dismissed under Rule 12(b)(6) unless it appears beyond doubt that the plaintiff

can prove no set of facts in support of his claim which would entitle him to

relief.” Yousef v. Reno, 254 F.3d 1214, 1219 (10th Cir. 2001) (quotation marks

and citation omitted).

Case No. 01-3336:

      Appeal number 01-3336 arises from Mr. Collins’s 42 U.S.C. § 1983 claims


                                         -4-
and various state law claims alleging unlawful arrest, false and malicious

prosecution, unethical behavior, and malpractice against numerous entities and

individuals, including: Johnson County Kansas; the State of Kansas; the City of

Overland Park, Kansas; the Johnson County District Attorney’s Office; two state

court judges; and various individuals, both public and private. The district court

granted defendants’ motions to dismiss, finding Mr. Collins lacked standing to

bring suit because he had filed for bankruptcy and this action had not been

abandoned by the bankruptcy trustee. In the alternative, the district court

dismissed this complaint on the basis of judicial, prosecutorial, and Eleventh

Amendment immunity, as well as Mr. Collins’s failure to state a claim against the

remaining individual defendants.

      After reviewing the record and applicable law, we find the district court’s

alternative reasons for dismissal were correct. 1 First, judicial immunity bars Mr.

Collins’s claims against the state court judges who were acting with jurisdiction.

“A judge will not be deprived of immunity because the action he took was in

error, was done maliciously, or was in excess of his authority; rather, he will be

subject to liability only when he has acted in the clear absence of all jurisdiction.”

Stump v. Sparkman, 435 U.S. 349, 356-57 (1978) (quotation marks and citation


      1
        Because the district court’s alternative bases are persuasive and
unarguably correct, we see no need to address its ruling that Mr. Collins lacked
standing because of his pending bankruptcy.

                                         -5-
omitted). Second, prosecutorial immunity prohibits Mr. Collins’s claim against

the individual district attorneys for alleged false and malicious prosecution and

other similar acts.

      It is well established that prosecutors are absolutely immune from
      suit under section 1983 concerning activities “intimately associated
      with the judicial . . . process,” such as initiating and pursuing
      criminal prosecutions. It is also well established that this absolute
      prosecutorial immunity extends to state attorneys and agency
      officials who perform functions analogous to those of a prosecutor in
      initiating and pursuing civil and administrative enforcement
      proceedings.

Pfeiffer v. Hartford Fire Ins. Co., 929 F.2d 1484, 1489 (10th Cir. 1991) (quoting

Imbler v. Pachtman, 424 U.S. 409, 430-31 (1976)).

      Third, Mr. Collins’s claims against the State of Kansas and its

instrumentalities or alter egos are clearly within the Eleventh Amendment’s bar of

actions for damages “against a state in federal court, even by its own citizens,

unless the state waives that immunity.” Sturdevant v. Paulsen, 218 F.3d 1160,

1164 (10th Cir. 2000). This Eleventh Amendment immunity also applies to

entities created by state governments which operate as alter egos or

instrumentalities of the states. Id.

      Finally, Mr. Collins’s remaining claims were properly dismissed for failure

to state a claim upon which relief could be granted. He has failed to show that




                                         -6-
the private defendants acted under the color of state law 2 or sufficiently allege the

actions of the remaining defendants amounted to a cognizable claim under state or

federal law. 3

Case No. 02-3049:

       In appeal number 02-3049, Mr. Collins continues to demonstrate his

frustration and displeasure with his state domestic proceedings. He has filed

claims for slander, kidnaping, defamation, unethical behavior, and fraud against a

wide range of defendants, including: Johnson County; the State of Kansas; the

school district; the Kansas Supreme Court; two state court judges; the police

department; various other entities; and private and public individuals. The

district court granted defendants’ motions to dismiss based on Mr. Collins’s

failure to timely respond to defendants’ motions to dismiss, his failure to show

cause for failing to timely respond to defendant Crista Collins’s motion to

dismiss, and the lack of personal and subject matter jurisdiction over defendant

       2
        “Section 1983 provides a federal cause of action against any person who,
acting under color of state law, deprives another of his federal rights.” Conn v.
Gabbert, 526 U.S. 286, 290 (1999) (citing 42 U.S.C. § 1983).
       3
         In August 2002, Ms. Cynthia K. Wallace, Esq., made an appearance for
Mr. Collins and requested leave to supplement his original brief. Mr. Collins
filed his Notice of Appeal in October 2001, and the matter was fully briefed in
March 2002. We find that this motion is untimely. We note that Mr. Collins
could have retained counsel much earlier in the process, and the motion to
supplement states no excuse for his delay in obtaining counsel. Further, we find
the district court’s decision was correct, and additional briefing would be of little
assistance.

                                          -7-
Janet Sutton. In this appeal, Mr. Collins merely reiterates his litany of conclusory

allegations against these defendants.

      After careful review of the record and applicable law, we conclude the

district court properly dismissed this case. The district court is not required to

continue to manage a case on its docket in which Mr. Collins has made no attempt

to comply with the local rules and court order intended to insure orderly progress.

The court correctly found further delay would prejudice the defendants. Finally,

the district court properly found it lacked jurisdiction over defendant Sutton.

Case No. 02-3212:

      Appeal number 02-3212 involves Mr. Collins’s § 1983 claims against

various governmental entities and public and private individuals, including

numerous state court judges and prosecutors. The district court granted

defendants’ motions to dismiss for the same reasons stated in its order dismissing

the complaint forming the basis of appeal number 01-3336, namely, that judicial

and prosecutorial immunity barred suit, and Mr. Collins failed to state a claim

upon which relief could be granted (he failed to allege the private defendants

acted under color of state law and failed to allege a violation of a constitutional or

federal right). Therefore, we find appeal 02-3212 without merit for substantially

the same reasons as stated for appeal number 01-3336.




                                          -8-
Case No. 02-3250:

      Appeal number 02-3250 also comes to us from a dismissal of Mr. Collins’s

§ 1983 claims against various public and private individuals and governmental

entities, again resulting from his state court domestic proceedings. Acting sua

sponte, the district court found it patently obvious that Mr. Collins could not

prevail on the facts alleged and dismissed this complaint for failure to state a

claim. We recognize that a pro se litigant’s pleadings are to be construed

liberally. Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). However, it is

not the district court’s function “to assume the role of advocate for the pro se

litigant”; in fact, the district court may dismiss the complaint “sua sponte when it

is patently obvious that the plaintiff could not prevail on the facts alleged, and

allowing him an opportunity to amend his complaint would be futile.” Id.

(quotation marks and citation omitted).

      Here, it is patently obvious Mr. Collins could not prevail on the facts

alleged, as his conclusory allegations merely reflect his frustration and reiterate

his grievances; they fail to even arguably state a violation of federal rights.

Guided by history, we conclude that allowing Mr. Collins to amend his complaint

would have been futile and a complete waste of time. In each of the four cases,

the district court clearly and patiently explained why Mr. Collins could not bring

these types of claims against these types of defendants. The courts should not be


                                          -9-
expected to bear “the spurns [t]hat patient merit of th’ unworthy takes . . . .”

W ILLIAM SHAKESPEARE , H AMLET act 3, sc. 1. When reason fails, chaos reigns.

      As explained, each of Mr. Collins’s four appeals are unfounded,

unsupported, and without merit. The district court properly applied the law in

dismissing each of these cases. Therefore, we AFFIRM. Accordingly, all

pending motions are denied as moot.


                                        Entered by the Court:

                                        TERRENCE L. O’BRIEN
                                        United States Circuit Judge




                                          -10-